Citation Nr: 1513048	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-37 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus prior to January 18, 2014, and to a rating in excess of 40 percent thereafter.

2.  Entitlement to service connection for a dental disability encompassing periodontal disease, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968 and from August 1970 to June 1988, including combat service in the Republic of Vietnam; and his decorations include the Combat Action Badge and the Purple Heart Medal.
 
These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, reopened and granted service connection for Type II diabetes mellitus; assigned a 20 percent evaluation for that disability; and effectuated the award as of November 20, 2007.  A subsequent December 2014 rating decision assigned a 40 percent rating, effective from January 18, 2014 (date of VA examination).  This claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has construed this appellate issue on the title page to reflect this development.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, as a general rule, the RO adjudicates the claim of service connection and the VA Medical Center (MC) adjudicates the claim for outpatient treatment.  Although this appellate claim originates from an adverse RO decision and not an adverse VAMC decision, the record reflects the RO did discuss in the issue of dental treatment in its adjudication of the case.  Therefore, the Board will address the issues of both service connection and outpatient treatment in this decision.  

This case was previously before the Board in August 2011 and December 2013, at which time the appeal was remanded for further development to include new VA examinations of the Veteran's service-connected diabetes mellitus.  Such examinations were accomplished in October 2011, November 2011, and January 2014.  All other development directed by the Board's prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the diabetes mellitus claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's periodontal disease is not a disability for which service connection may be established.

2.  The Veteran is in receipt of a 100 percent schedular rating, thereby making him eligible for class IV VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for periodontal disease are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §1712 (West 2014); 38 C.F.R. §§ 3.310, 3.381, 4.150, 17.161 (2014).

2.  The criteria for class IV VA outpatient dental treatment are met.  38 U.S.C.A. 
§ 1712 (West 2014); 38 C.F.R. § 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Initially, the Board notes, as detailed below, that it has determined the Veteran is entitled to VA outpatient dental treatment.  Therefore, this aspect of his appeal has been resolved and no further discussion of VA's duties to notify and assist is warranted in this case.

In this case, the Veteran was provided notification on his dental disorder claim via a letter dated in August 2010.  Although this letter was not received prior to the September 2008 rating decision that is the focus of this appeal, it was received prior to the most recent readjudication of the claim below via a December 2014 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  This letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his dental claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his dental claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  He was also accorded multiple VA examinations regarding this case in March 2011, October 2011, November 2011, and March 2014.  No inaccuracies or prejudice is demonstrated with respect to the findings of these examinations; and the Board finds they are adequate for resolution of this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  In pertinent part, as detailed below, the record reflects the Veteran currently has periodontal disease which is not a condition for which service connection may be established; and he has not identified any outstanding evidence which shows he has a dental condition other than periodontal disease.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Veteran is seeking service connection for a dental condition, to include as secondary to his service-connected diabetes mellitus.

The Board acknowledges that, as a general rule, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, the VA examinations in this case contain opinions with both support and refute his contention that his dental condition - diagnosed as periodontal disease - is secondary to his diabetes.  However, to establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

In this case, the Board has thoroughly reviewed the Veteran's service treatment records, and acknowledges that he received dental treatment during his military service.  However, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97.  No such trauma is apparent in the service treatment records, nor does it appear the Veteran has identified specific dental trauma in his statements of record.  As such, service connection is not warranted for residuals of dental trauma.

The Board further notes that even if the Veteran did have in-service dental trauma, and/or if it were to find his current dental condition was secondary to his diabetes, service connection for compensation purposes would still be denied in this case.  Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. 

Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Here, a thorough review of the record reflects the Veteran's current dental condition has been consistently diagnosed as periodontal disease, to include the aforementioned VA examinations.  As detailed above, under the law this is not considered a disability for which service connection may be established.  Therefore, the claim of service connection for compensation purposes must be denied.

Despite the foregoing, the Board does find the Veteran is entitled to VA outpatient dental treatment.  Various categories of eligibility exist for VA outpatient dental treatment.  In pertinent part, treatment is warranted for veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  In this case, the Veteran is in receipt of a 100 percent schedular rating.  Specifically, he has a 100 percent rating for prostate cancer, effective from September 8, 2011; and a 100 percent rating for chronic lymphocytic leukemia, effective from March 2, 2012.  He has other service-connected disabilities, and has been recognized as having a combined 100 percent rating since September 8, 2011.  Therefore, he is entitled to class IV VA outpatient dental treatment.


ORDER

Service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus, is denied.

Class IV VA outpatient dental treatment is granted.


REMAND

In a February 2015 written brief, the Veteran's accredited representative contended, in pertinent part, that there were relevant records regarding the diabetes mellitus claim that were not on file.  Specifically, that the Veteran had provided a release in November 2011 for records from a Dr. Belkoff, and no such records have been obtained.  

The Board acknowledges that the Veteran did submit a release for records from Dr. Belkoff in November 2011.  Under the law, VA has a duty to assist the Veteran in obtaining such records, to include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  38 C.F.R. § 3.159(c).  The Board acknowledges that an initial request for records was sent to Dr. Belkoff in November 2011, but there was no response to this request, no follow-up request or evidence that indicates a follow-up request would be futile.  As such, the Board finds that the diabetes mellitus claim must be remanded to conduct follow-up action to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide a new release for records from Dr. Belkoff, as well as the names and addresses of all medical care providers who have treated the him for his diabetes mellitus since November 2014.  After securing any necessary release, obtain those records not on file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile). 

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA. 

Even if the Veteran does not respond, obtain any outstanding VA medical records for the relevant period.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his diabetes symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in December 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


